          Case 5:20-cv-00789-ER Document 17 Filed 03/11/21 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERTO GONZALEZ, JR.,                   :     CIVIL ACTION
                                         :     NO. 20-789
            Petitioner,                  :
                                         :
     v.                                  :
                                         :
THE DISTRICT ATTORNEY                    :
OF BERKS COUNTY                          :
                                         :
            Respondent.                  :


                                  O R D E R

            AND NOW, this 11th day of March, 2021, upon consideration

of the pro se 28 U.S.C. § 2254 petition for writ of habeas corpus

filed by Petitioner Roberto Gonzalez, Jr. (ECF No. 1), the

response and Petitioner’s traverse thereto (ECF Nos. 8 & 13), the

available state record, the Report and Recommendation of United

States Magistrate Judge Linda K. Caracappa (ECF No. 14) and

Petitioner’s objections thereto (ECF No. 15), it is hereby ORDERED

that:

     1.     The Report and Recommendation is APPROVED and ADOPTED;

     2.     Petitioner’s objections are OVERRULED;

     3.     The petition for a writ of habeas corpus is DENIED AND

DISMISSED with prejudice; 1



1         Judge Caracappa has adequately relayed the relevant
facts, history, and law applicable in this case in her August 31,
2020 Report and Recommendation (“R&R”). There is no need for the
Court to duplicate that information in full.

            While Petitioner was a juvenile, he was convicted in
       Case 5:20-cv-00789-ER Document 17 Filed 03/11/21 Page 2 of 5




July 1990 of, inter alia, murder and criminal mischief. In October
1990, Petitioner was sentenced to a mandatory life sentence for
first degree murder pursuant to 18 Pa.C.S. § 1102(a) followed by
one to two years incarceration for criminal mischief. The charges
had originally been brought in juvenile court. However, after the
death of Petitioner’s victim in October 1989, the juvenile
petition was withdrawn and a complaint was filed in criminal court
where Petitioner was ultimately tried, convicted, and sentenced as
an adult.

          In Miller v. Alabama, 567 U.S. 460 (2012), the Supreme
Court found that mandatory life sentences for juveniles convicted
of murder were unconstitutional (thus rendering Section 1102
unconstitutional as applied to juveniles). Thereafter, and to
conform to Miller, the Pennsylvania legislature enacted 18 Pa.C.S.
§ 1102.1(a). In relevant part, Section 1102.1(a) provides that a
juvenile fifteen years or older convicted of first degree murder
may be sentenced to thirty-five years to life.

          In Montgomery v. Louisiana, 136 S. Ct. 718 (2016), the
Court found Miller applied retroactively. However, the legislature
did not make Section 1102.1 retroactive. Thus, Section 1102.1 does
not apply to Petitioner and, at the same time, neither does
Section 1102 due to Miller. Instead, in the absence of applicable
legislation and in order to fill this gap in the sentencing
scheme, the Pennsylvania Supreme Court held that for those
juveniles sentenced to life without parole for murder pre-Miller,
and who required resentencing because of Miller, the court should
rely on Section 1102.1 as guidance in setting any minimum
sentence. Commonwealth v. Batts, 163 A.3d 410, 457–58 (Pa. 2017).
In 2018, pursuant to Miller and Batts, Petitioner was resentenced
to thirty-four years to life for first degree murder, consecutive
to the one to two year sentence for criminal mischief.

          Petitioner claims in his petition that his new sentence
violates due process and the Equal Protection Clause and is cruel
and unusual punishment for many reasons including that: (1) his
new sentence was unconstitutionally created by the court rather
than by statute; (2) in the absence of an applicable statute, the
court failed to impose a sentence for third decree murder, the
most severe lesser sentence; (3) the court’s reliance on Section
1102.1 to craft his new sentence is ex post facto; (4) the court
failed to consider the Miller factors when sentencing him; and (5)
the court impermissibly imposed a “life tail.” In addition,
Petitioner argues that his sentence for criminal mischief violates
the prohibition against double jeopardy. All of these claims were
                                 2
       Case 5:20-cv-00789-ER Document 17 Filed 03/11/21 Page 3 of 5




addressed by Judge Caracappa in the R&R.

          Petitioner raises several objections to R&R. The court
reviews de novo those portions of the R&R to which the objections
are made. 28 U.S.C. §636(b)(1)(C). However, courts have found that
objections that merely rehash arguments made in the petition and
that are properly addressed by the magistrate judge are not
entitled to de novo review. See, e.g., Watson v. DelBalso, No. CV
17-3191, 2020 WL 4015249, at *1 (E.D. Pa. July 16, 2020);
Thomaston v. Dist. Attorney of Philadelphia, No. CV 10-957, 2012
WL 252784, at *1 n.1 (E.D. Pa. Jan. 25, 2012); Morgan v. Astrue,
No. 08–2133, 2009 WL 3541001, at *3 (E.D. Pa. Oct. 30, 2009).
Moreover, “[a]lthough [the] review is de novo, [a district judge]
[is] permitted, by statute, to rely upon the magistrate judge’s
proposed findings and recommendations to the extent [the judge],
in the exercise of sound discretion, deem[s] proper.” Sileo v.
Rozum, No. CV 12-3803, 2015 WL 7444820, at *11 (E.D. Pa. Nov. 24,
2015) (quoting Owens v. Beard, 829 F. Supp. 736, 738 (M.D. Pa.
1993)), aff’d sub nom. Sileo v. Superintendent Somerset SCI, 702
F. App’x 95 (3d Cir. 2017).

          The majority of Petitioner’s objections are simply
restatements of arguments he made in his petition (including the
five arguments listed above) rather than specific objections to
the R&R. The Court, after reviewing the issues de novo, agrees
with, relies on, and adopts Judge Caracappa’s reasoning and will
not address these objections further.

          The one line of objections that does not rehash the
arguments raised in the petition and which were addressed by the
magistrate judge relate to Petitioner’s claim that Judge Caracappa
did not read his traverse or consider the facts and arguments made
therein. It is the objections related to this claim that the Court
will now consider.

          In arguing that Judge Caracappa did not read his
traverse, Petitioner contends that she misconstrued his arguments
regarding due process, equal protection, and cruel and unusual
punishment in connection with his sentencing. In the R&R, Judge
Caracappa viewed Petitioner’s due process and equal protection
claims as essentially alleging that a “life tail” at resentencing
is an unconstitutional de facto life sentence. See ECF No. 14 pp.
16-18.

          In his objections however, Petitioner claims that he
alleged in his traverse that he was denied due process because he
                                 3
       Case 5:20-cv-00789-ER Document 17 Filed 03/11/21 Page 4 of 5




was not sentenced pursuant to a valid statute. He claims that he
was denied equal protection because he is subject to an
unconstitutional sentence, not authorized by statute, while all
other post-Miller juveniles and all adult offenders have been
sentenced under valid statutes. Finally, Petitioner claims that
his sentence amounts to cruel and unusual punishment because he is
still subject to an unconstitutional mandatory life sentence.

          The magistrate judge in her reasoning in support of the
R&R addresses all of these objections. First, Judge Caracappa
explained in detail why the method the Pennsylvania Supreme Court
developed to resentence juveniles who were convicted of first
degree murder before Miller is not contrary to clearly established
federal law (and, thus, habeas relief is not warranted). ECF No.
14 pp. 9-13; see Williams v. Taylor, 529 U.S. 362, 404 (2000)
(providing that a court must first determine whether the state
court decision was “contrary to” “clearly established” federal
law). This discussion equally explains why Petitioner’s due
process and equal protection arguments as formulated in his
objections and traverse fail. Pennsylvania’s court-created
resentencing rubric is not contrary to clearly established federal
law and, therefore, does not violate due process or the equal
protection clause. Indeed, it provides equal protection because it
treats juveniles convicted of murder pre- and post-Miller the
same. Second, Judge Caracappa explained that Petitioner was not
subject to a mandatory life sentence since he would be eligible
for parole after thirty-five years. ECF No. 14 p. 18. Therefore,
Petitioner’s cruel and unusual punishment argument fails as well.

          Petitioner also objects to Judge Caracappa’s
recommendation regarding his double jeopardy claim. Petitioner
alleges that, had Judge Caracappa reviewed the transcript pages of
his juvenile arraignment hearing that he cited in his traverse,
she would not have rejected his arguments.

          The crux of Petitioner’s claim is that the one to two
year sentence for criminal mischief violates the prohibition on
double jeopardy because the charge was adjudicated in juvenile
court and also, after his victim died, when he was tried as an
adult in criminal court. Judge Caracappa addressed this claim in
the R&R, concluding that it was meritless because the adjudication
was never completed in juvenile court. Id. at 18-19. In his
traverse, Petitioner claims that pages A46 and A49 of the record
(ECF No. 8-3 pp. 46 & 49), which are part of the transcript of his
juvenile arraignment hearing, show that the juvenile court judge
                                 4
          Case 5:20-cv-00789-ER Document 17 Filed 03/11/21 Page 5 of 5




     4.     A certificate of appealability SHALL NOT issue, in that

Petitioner has not made a substantial showing of the denial of a

constitutional right nor demonstrated that reasonable jurists

would debate the correctness of the procedural aspects of this

ruling. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

473, 484 (2000); and

     5.     The Clerk of the Court shall mark this case CLOSED for

statistical purposes.



            AND IT IS SO ORDERED.




                                   /s/ Eduardo C. Robreno
                                   EDUARDO C. ROBRENO,    J.




actually adjudicated Petitioner’s delinquency.

          However, the very page cited by Petitioner provides that
while Petitioner admitted guilt, the judge specifically held that
the “[d]isposition of this matter is deferred.” ECF No. 8-3 p.
49). Judge Caracappa is correct, Petitioner was merely arraigned
in juvenile court, and thus, only convicted of criminal mischief
once in criminal court.

          The Court has carefully reviewed all of the briefings,
including the traverse, as well as all of the related evidence,
and agrees with Judge Caracappa’s conclusions. It also finds no
evidence that Judge Caracappa failed to consider Petitioner’s
traverse. Therefore, the Court concludes that Petitioner’s
objections to the R&R are meritless.



                                       5
